DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-9, 11-13 and 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang et al. US 2016/0178805.
Regarding claims 1 and 11, Kang teaches a lens module (at least Fig. 3) comprising: a lens barrel (10) having a receiving space (para [0025]: internal space), an optical component (12, 14, 16 and 18) received in the receiving space (para [0025]), and a pressing ring (Fig. 2: 20) abutting against the optical component from an image side (see Fig. 3 where the pressing ring 20 abuts the image side of lens 18), 
wherein, the lens barrel (10) comprises a first barrel wall with a light-through hole (the top surface of lens barrel having a hole 10a) and a second barrel wall bent and extending from the first barrel wall (the bent barrel wall as shown in Figs. 2 and 3); the pressing ring (20) comprises a pressing structure (half portion of the pressing ring 20)  which abuts the lens surface), and a supporting structure (another half portion of the pressing ring 20) connected to the pressing structure from the image side (see annotated figure below); the pressing structure 
a first tapered surface connected to the abutting surface and facing the receiving space (as shown in Figure below, the top surface (pressing structure) of the pressing ring is getting narrower as it is going from the object side of the lens module in to the image side of the lens module); the supporting structure comprises a second tapered surface facing the receiving space (as shown in Figure below, the bottom surface (supporting structure) of the pressing ring is getting narrower as it is going from the object side of the lens module in to the image side of the lens module), both a center line of the first tapered surface and a center line of the second tapered surface coincide with a center line of the light-through hole, and a taper of the first tapered surface is equal to that of the second tapered surface (as shown in Fig. 3:); and 
an angle formed by generatrixes of the first and the second tapered surfaces and the center line of the light-through hole is larger than an angle formed by the center line of the light-through hole and light in maximum of field of view (See annotated figure below). 
[AltContent: arrow][AltContent: connector][AltContent: textbox (Second tapered surface)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (First tapered surface)][AltContent: textbox (Abutting surface)][AltContent: arrow][AltContent: textbox (Supporting structure)][AltContent: textbox (Pressing structure)]
    PNG
    media_image1.png
    583
    639
    media_image1.png
    Greyscale


Regarding claims 2 and 12, Kang teaches the lens module according to claim 1, wherein the first tapered surface is connected to the second tapered surface (see annotated figure above, where the tapered surface is one slant surface for both pressing structure and supporting structure). 
Regarding claims 5 and 15, Kang teaches the lens module according to claim 1, wherein the optical component comprises a plurality of lenses (Fig. 3: depicts plurality of lenses i.e., 12, 14, 16 and 18), and the abutting surface abuts against a lens of the plurality of lens closest to the image side (as shown in Fig. 2 and 3, the top surface of the pressing ring 20 is abutting against the image side surface of the lens 18). 
Regarding claims 6 and 16, Kang teaches the lens module according to claim 5, wherein the second barrel wall comprises an inner wall that encloses to form the receiving space; and the abutting surface, an image side surface of the lens abutting against the abutting surface and the inner wall enclose to form a first glue groove (see annotated figure below). 
[AltContent: textbox (First glue groove)][AltContent: arrow][AltContent: textbox (Abutting surface)][AltContent: arrow][AltContent: textbox (Inner wall surface of second barrel wall)][AltContent: arrow]
    PNG
    media_image1.png
    583
    639
    media_image1.png
    Greyscale

Regarding claims 7 and 17, Kang teaches the lens module according to claim 2, wherein the second barrel wall comprises an inner wall that encloses to form the receiving space; the pressing structure further comprises a first outer surface disposed opposite to the first tapered surface in a direction perpendicular to the center line; the supporting structure further comprises a second outer surface disposed opposite to the second tapered surface in the direction perpendicular to the center line; and the first outer surface, the second outer surface and the inner wall enclose to form a second glue groove (see annotated figure below). 
[AltContent: textbox (Second outer surface)][AltContent: arrow][AltContent: textbox (First outer surface)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Abutting surface)][AltContent: arrow][AltContent: textbox (Inner wall surface of second barrel wall)][AltContent: arrow]
    PNG
    media_image1.png
    583
    639
    media_image1.png
    Greyscale

[AltContent: textbox (Second glue groove)]

Regarding claims 8 and 18, Kang teaches the lens module according to claim 3, wherein the second barrel wall comprises an inner wall that encloses to form the receiving space, and the 
[AltContent: arrow][AltContent: textbox (Inner wall surface of second barrel wall)][AltContent: textbox (Second glue groove)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second outer surface)][AltContent: textbox (First outer surface)][AltContent: arrow][AltContent: textbox (Abutting surface)][AltContent: arrow]
    PNG
    media_image1.png
    583
    639
    media_image1.png
    Greyscale



Regarding claims 9 and 19, Kang teaches the lens module according to claim 2, wherein the second barrel wall comprises an inner wall that encloses to form the receiving space; the pressing structure further comprises a bottom surface disposed opposite to the abutting surface in a direction parallel to the center line; and the bottom surface and the inner wall enclose to form a second glue groove (see annotated figure below). 
[AltContent: textbox (Second outer surface)][AltContent: arrow][AltContent: textbox (Inner wall surface of second barrel wall)][AltContent: textbox (Second glue groove)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Bottom surface)][AltContent: arrow]
    PNG
    media_image1.png
    583
    639
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 10, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang as applied to claims 1, 2, 11 and 12 above, and further in view of Sugita US 2015/0226933.
Regarding claims 4 and 14, Kang teaches the lens module according to claim 1, except for wherein the lens barrel further comprises a bottom wall connected to the second barrel wall and disposed opposite to the first barrel wall in a direction parallel to the center line, and the supporting structure extends from the bottom wall of the lens barrel in a direction away from the optical component. 
In the same field of endeavor, Sugita teaches a lens barrel (Fig. 1: 4) wherein the lens barrel further comprises a bottom wall connected to the second barrel wall and disposed opposite to the first barrel wall in a direction parallel to the center line, and the supporting structure extends from the bottom wall of the lens barrel in a direction away from the optical component (see annotated figure below). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the pressing ring of Kang by utilizing the claimed configuration of claim 4 as taught by Sugita in order to stably hold the optical elements with the lens barrel.
[AltContent: textbox (Supporting structure extends from the bottom wall)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Bottom wall)]
    PNG
    media_image2.png
    382
    536
    media_image2.png
    Greyscale


Regarding claims 10 and 20, Kang teaches the lens module according to claim 2, except for wherein the lens barrel further comprises a bottom wall connected to the second barrel wall and disposed opposite to the first barrel wall in a direction parallel to the center line, and the supporting structure extends from the bottom wall of the lens barrel in a direction away from the optical component. 
In the same field of endeavor, Sugita teaches a lens barrel (Fig. 1: 4) wherein the lens barrel further comprises a bottom wall connected to the second barrel wall and disposed opposite to the first barrel wall in a direction parallel to the center line, and the supporting structure extends from the bottom wall of the lens barrel in a direction away from the optical component (see annotated figure below). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the pressing ring of Kang by utilizing the claimed configuration of claim 4 as taught by Sugita in order to stably hold the optical elements with the lens barrel.
[AltContent: textbox (Supporting structure extends from the bottom wall)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Bottom wall)]
    PNG
    media_image2.png
    382
    536
    media_image2.png
    Greyscale

Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang as applied to claims 1 and 11 above, and further in view of Ookawa US Patent No. 4,303,306.
Regarding claims 3 and 13, Kang teaches the lens module according to claims 1 and 11, but fails to explicitly teach wherein the first tapered surface and the second tapered surface are spaced apart from each other. 
In the same field of endeavor, Ookawa teaches a lens module comprising a pressing ring, having first tapered surface and second tapered surface spaced apart from each other (Fig. 2 and Fig. 3: depicts pressing ring 15 with the first tapered surface (21) and second tapered surface (29) being spaced). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the tapering surfaces of the pressing ring by having the configuration of claims 3 and 13 as taught by Ookawa for the purpose of enhance the stability of fixing the lenses with the lens barrel.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EPHREM ZERU MEBRAHTU whose telephone number is (571)272-8386.  The examiner can normally be reached on 10 am -6 pm (M-F).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EPHREM Z MEBRAHTU/Examiner, Art Unit 2872